NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRUCE DWAIN COPELAND,                           No. 15-56321

                Plaintiff-Appellant,            D.C. No. 2:13-cv-01578-JLS-E

 v.
                                                MEMORANDUM*
BANK OF AMERICA, N.A.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Bruce Dwain Copeland appeals pro se from the district court’s summary

judgment in his diversity action alleging claims of intentional interference with

contract and intentional interference with prospective economic advantage. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Guidiville Band of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pomo Indians v. NGV Gaming, LTD, 531 F.3d 767, 772 (9th Cir. 2008), and we

affirm.

        The district court properly granted summary judgment because Copeland

failed to raise a genuine dispute of material fact as to whether Bank of America

had knowledge of an economic relationship between Copeland and his tenant and

whether Bank of America interfered with that relationship. See id. at 774

(elements for intentional interference with contracts under California law); Pardi

v. Kaiser Found. Hosps., 389 F.3d 840, 852 (9th Cir. 2004) (elements for

intentional interference with prospective economic advantage under California

law).

        The district court did not abuse its discretion when it declined to consider

Copeland’s unauthenticated documents as evidence in opposition to the motion for

summary judgment. See Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir.

2002) (setting forth standard of review and stating that “unauthenticated

documents cannot be considered in a motion for summary judgment”).

        We reject as meritless Copeland’s arguments that the district court was

biased against him, held him to a higher pleading standard, and improperly

considered Bank of America’s summary judgment evidence after denying its

                                           2                                    15-56321
motion to compel.

      We do not consider arguments and allegations raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFRIMED.




                                        3                                   15-56321